Citation Nr: 1235203	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for benign prostatic hypertrophy, status post transurethral resection, claimed as secondary to herbicide exposure.  

3.  Entitlement to service connection for erectile dysfunction claimed as secondary to herbicide exposure.  

4.  Entitlement to service connection for chloracne, claimed as secondary to herbicide exposure.  

5.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities.  



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  In addition to addressing the issues listed on the title page above, the RO also granted entitlement to non-service-connected pension, deferred adjudicating a claim for special monthly pension, denied entitlement to service connection for coronary artery disease and denied entitlement to a total disability evaluation based upon individual unemployability (TDIU).  Later, in September 2009, the RO adjudicated and denied the claim for special monthly pension.  While the Veteran initially disagreed with that decision, following receipt of a statement of the case, he did not file a substantive appeal.  In February 2011, the RO granted entitlement to service connection for coronary artery disease as well as entitlement to TDIU.  

Finally, in his original application filed in February 2008, the Veteran claimed service connection for erectile dysfunction which he claimed was secondary to "Agent Orange/Diabeted" (sic).  In the June 2009 rating decision, the RO advised the Veteran that it was unclear if he was claiming service connection for diabetes mellitus.  In a June 2009 statement, the Veteran emphasized his service in Vietnam and made several statements regarding diabetes mellitus.  The Board finds that this statement constitutes a claim for service connection diabetes mellitus.  This claim, however, has not been developed on appeal.  As such, it is referred to the RO for appropriate action.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  A current prostate disability, manifested by benign prostatic hypertrophy, was not shown in service, is not related to presumed exposure to herbicide agents in service, and is not otherwise attributable to active military service. 

2.  A current erectile dysfunction disability was first shown many years following service discharge, is not related to presumed exposure to herbicide agents in service, and is not otherwise attributable to active military service.  

3.  While healed acne vulgaris was noted upon separation from service, chloracne or an acneform disease was not noted and the weight of the evidence is against a finding that the Veteran has a current disability manifested by chloracne.  

4.  The Veteran's service-connected disability does not render him unable to care for his daily needs without requiring the regular aid and attendance of another person; and he is neither bedridden nor housebound.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).   

2.  The criteria for service connection for an erectile dysfunction disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  

3.  The criteria for service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).   

4.  The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Before addressing the merits of the issues of the claims on appeal, the Board must first discuss whether VA has met its duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February 2008 and March 2009 of the criteria for establishing service connection and the criteria for special monthly compensation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if the claims are granted.  These letters accordingly addressed all notice elements and preceded the adjudication of the claims.  Nothing more was required.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24   (Fed. Cir. 2007) (where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial).

The Board also finds that VA's has satisfied its duties to assist the Veteran in the development of his claims.  His service treatment records and VA medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He identified private treatment records and those records have been obtained.  In addition, relevant Social Security Administration disability records are associated with the claims folder.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, as discussed herein, the Veteran underwent VA examinations in July 2009 in connection with the claim for a prostate disability, and in September 2009, in connection with the claim for housebound benefits.  Collectively, the examinations are considered adequate to adjudicate the claims.  No examination was conducted in connection with the claim for hypertension.  Development concerning that claim is addressed in the Remand portion of the decision below.  In addition, no examination was conducted in connection with the claim for chloracne or erectile dysfunction.  However, as explained herein, the evidence does not indicate that that chloracne or erectile dysfunction were shown in service or shortly following discharge from service.  In addition, there is no competent evidence of a current disability manifested by chloracne or any indication that erectile dysfunction is etiologically related to service or to a service-connected disability.  Hence, a remand for an opinion is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)  

II.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011). 

According to the Veteran's DD-214, the Veteran served as an administrative specialist with service in Vietnam.  The National Personnel Records Center verified that he served in Vietnam from August 1967 to June 1968.  Thus, he is presumed to have been exposed to herbicide agents, such as Agent Orange.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: AL Amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The terms "soft tissue sarcoma" includes malignant schwannoma.  38 C.F.R. § 3.309(e) and Note (1) (2011).  

Effective August 31, 2010, diseases associated with such exposure also include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) immediately following "Hodgkin's disease." 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

A.  Prostate Condition

The Veteran contends that a current prostate condition is associated with exposure to Agent Orange during service in Vietnam.  

The Board has considered his contentions but finds that the preponderance of the evidence is against the claim.  First, the service treatment records do not reveal evidence of any prostate cancer.  Rather, the post-service medical evidence clearly documents that the Veteran first presented with symptoms of a prostate condition in 2005.  At such time he reported urinary retention symptoms that started four days prior.  Following testing he was diagnosed with benign hypertrophy of the prostate with urinary obstruction.  He underwent a laser coagulation of the urethral stricture and temporary placement of a Foley catheter.  While the private medical evidence reveals a current prostate disability, there is no evidence showing prostate cancer.  The VA examination in July 2009 specifically indicated that there was no evidence of prostate cancer.  The findings of were supportive of benign prostatic hypertrophy.  Presumptive service connection for conditions related to herbicide exposure is only available for prostate cancer.  It is not available for other prostate conditions.  As a consequence, presumptive service connection is not warranted.  

In addition, even though the Veteran has a current prostate disability, it was not shown until many years following service discharge.  Private medical records show treatment in 2005.  During the VA examination, the Veteran described symptoms dating back to 1994.  However, even after accepting the Veteran's lay statements, the record still does not reveal symptoms in service or continuity of symptoms since service discharge.  In addition, there is no probative evidence linking such to an incident or injury during active military service.  The Veteran does not contend otherwise.  As such, as the weight of the evidence is against the claim, the claim must be denied.  


B.  Erectile Dysfunction

Regarding the claim for erectile dysfunction, the Veteran alleges that such is the result of exposure to Agent Orange during service in Vietnam.  The Board has considered the Veteran's contentions, but finds that the preponderance of the evidence is against the claim.  The service treatment records are silent for any reports or physical examination findings of an erectile dysfunction disability.  There is also no allegation or evidence to support any claim of continuity of erectile dysfunction symptomatology since service.  Rather, the weight of the evidence reveals that erectile dysfunction was not manifest until many years following service discharge.  A July 2007 private treatment record includes the Veteran's reports of erectile dysfunction.  

Finally, the weight of the evidence is against a finding of any relationship between erectile dysfunction and service.  First, as noted above, erectile dysfunction is not a disability that has been associated with exposure to herbicide agents; and, hence, presumptive service connection is not for application.  While is clearly competent to endorse the symptoms of erectile dysfunction, he lacks the skill and knowledge to provide an etiology opinion.  There is also no indication that erectile dysfunction is otherwise associated with his military service.  The private treatment records refer to erectile dysfunction as being of "organic origin."  In addition, the VA examiner, in July 2009, stated that the disability was the result of the Veteran's prostate problems.  As a prostate disability is not subject to service connection, secondary service connection is not possible.  

Finally, there is no suggestion in the record that erectile dysfunction is caused by or aggravated by a service-connected disability.  Hence, the criteria for secondary service connection have not been met.  

C.  Chloracne

The Veteran also claims service connection for chloracne based on exposure to Agent Orange.  The Board has reviewed the record but finds that the preponderance of the evidence is against the claim.  Here, the Veteran's service treatment records do reveal evidence of acne.  In particular, his service discharge examination noted that the Veteran had maculopapular lesions with pigmentation over his back and shoulders.  The examination report indicates, however, that chronic acne vulgaris was healed as opposed to active.  While the record shows healed acne vulgaris, it does not show evidence of chloracne or other acneform disease consistent with chloracne.  Even assuming that healed acne vulgaris in service was an acneform disease consistent with chloracne, the Veteran has not described any current skin condition symptoms or presented other evidence showing a current chloracne skin disability.  In addition, while the Veteran has submitted numerous private and VA treatment records, they too do not reveal evidence of a current skin condition manifested by chloracne.  

In the absence of a current disability manifested by chloracne, the claim must be denied.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (The existence of a current disorder is the cornerstone of a claim for VA disability compensation.) See also Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (There must be disability resulting from that condition or injury.)  The Veteran may be competent to report symptoms of acne (chloracne) and relate that they are similar to those that he experienced in service.  However, the fact remains that he not provided a scintilla of objective medical evidence of any type of acne disorder let alone chloracne.  The numerous VA and non-VA treatment records and VA examination reports are all silent with respect to complaints, treatment, or diagnosis of an acne disorder.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

III.  Aid and Attendance/Housebound Claim

The Veteran seeks a higher rate of compensation, namely special monthly compensation, for his service-connected disability.  

Special monthly compensation (SMC) based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(b) (2011).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2011), the criteria for determining when a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2011).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden", defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2011).

In addition, special monthly compensation at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.350(3)(i)(2) (2011).  

It is important to note that only a veteran's service-connected disabilities may be considered in support of his claim for special monthly compensation.  Any effects of a veteran's nonservice-connected disabilities will not be considered.

In this matter, service connection is in effect for coronary artery disease with atrial fibrillation and cardiac dysrrthmia.  The disability is rated as 100 percent disabling.  
Since September 2007, the Veteran is also in receipt of a TDIU rating.  

The most relevant evidence addressing the claim includes the Veteran's statements and the results of VA examinations.  Private treatment records and SSA findings have also been considered.  

In a statement received in September 2009, the Veteran reported that he needed help performing his routine activities of daily living, including the ability to dress and undress, to keep himself clean and presentable, and to feed himself and attend to the wants of nature.  

An October 2009 VA treatment record reported that the Veteran lived alone.  When asked how his living situation affected his health, the Veteran stated that it had no effect.  

In the September 2009 VA Aid and Attendance or Housebound examination, the Veteran reported worsening dyspnea over the past couple years and described having little endurance for performing activities such as cooking, house chores, and washing clothes.  He was not permitted to drive a vehicle as a result of his heart condition and he paid someone to drive him to appointments and to the grocery store.  He also paid someone to cook, clean his house, and wash his clothes.  He was able to perform self-care activities.  He was not permanently bedridden.  He was able to protect himself from the hazards of the daily environment.  

A March 2011 VA heart examination indicated that the Veteran had problems with lifting and carrying, lack of stamina, shortness of breath, weakness, and fatigue.  

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for the payment of SMC based on the need for regular aid and attendance of another person or housebound status are not met.  

Initially, the Board notes that evidence of record does not show that the Veteran's service-connected disability caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  The Veteran does not contend otherwise.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) (2011).  

Here, the probative evidence of record does not reflect that the Veteran's service-connected disability has rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Evidence of record also does not reflect that the Veteran has any service-connected condition which, through its essential character, actually requires that he remain in bed.  In this respect, the Board affords more probative weight to the VA examination findings than to the Veteran's lay statements made in the course of pursuing the claim.  The Board finds it significant that the Veteran's description of his disability varied significantly when discussing his disability with a medical professional.  The Board also finds that the statements made to the VA examiner are more credible than the statements made in the course of pursuing a higher rate of VA compensation benefits.  Moreover, to a certain extent the decision involving the impact of service-connected disability requires the submission of competent medical evidence.  Here, there is competent medical evidence of record.  It does not show, however, that the Veteran requires the need for the aid and attendance of another.  

The Board does not wish to minimize the effect of his service-connected heart disability on his ability to function in and around the home.  The evidence reveals that the Veteran requires assistance around the home and running errands outside the home.  Even so, the weight of probative evidence reflects that the Veteran's service-connected disability does not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).  

Regarding the claim for special monthly compensation at the housebound rate, while the Veteran has a total, 100 percent rating for coronary artery disease, he does not have an additional service-connected disability independently rated at 60 percent or more.  Rather, coronary artery disease is the only service-connected disability.  While the Veteran is in receipt of a TDIU rating since September 2007, TDIU is based on the Veteran's sole service-connected heart disability and it is a disability rating and does not constitute a separate additional service-connected disability.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  TDIU was discontinued with the award of the total schedular rating and the lack of any other service connected disability resulting in unemployability.  In addition, even though the Veteran cannot drive an automobile as a result of his service-connected heart disability, the weight of the evidence does not show that he is substantially confined to his dwelling as a result of the service-connected disability.  In this respect, during the VA examination in 2009, the Veteran was able to ambulate without the assistance of another and reported that he left his house once a day to go to the church, post office, or grocery store.  In sum, while the service-connected heart condition presents challenges to managing his personal affairs, it is not shown to render him permanently housebound.  Consequently, the criteria for SMC based on housebound status, likewise, are not met.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2) (2011).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.  



ORDER

Service connection for benign prostatic hypertrophy, status post transurethral resection, is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for chloracne is denied.  

Entitlement to special monthly compensation (SMC) on the basis of the need for the regular aid and attendance of another person or on account of being housebound is denied.  


REMAND

The Board finds that additional development is required prior to the adjudication of the claim for service connection for hypertension.  Here, the Veteran contends that hypertension is related to his exposure to Agent Orange in Vietnam.  Additionally, the record raises the possibility that hypertension is secondary to service-connected disability.  

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) ; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Here, the Veteran has not been afforded a VA examination in connection with the claim.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.   

VA and private medical records document treatment for hypertension.  While the service treatment records do not show symptoms of hypertension in service, the contemporaneous treatment records suggest a relationship between hypertension and the Veteran's service-connected heart disability.  In this regard, a June 2008 private treatment record described the Veteran's hypertension as "arterial" and stated that it was "underlying" his coronary artery disease.  

This evidence appears to suggest a medical relationship between service-connected coronary artery disease and hypertension.  However, it is unclear to the Board what degree of relationship, if any, the word "underlying" suggests.  Since the Board is precluded from exercising independent medical judgment, this matter must be remanded for a medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 175, (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Accordingly, this matter is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient treatment records for the period since June 2011.  

2.  Thereafter, arrange for the Veteran to undergo a VA examination to obtain evidence as to the nature and etiology of his current hypertension, including the relationship, if any, to service-connected coronary artery disease.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should respond to the following:  

(a) Is it at least as likely as not (i.e., at least a 50-50 probability) that any current hypertension disability is caused by service-connected coronary artery disease?  Why do you think so? 

(b)  Is it at least as likely as not that any current hypertension disability is aggravated by service-connected coronary artery disease?  Why do you think so? 

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

(c)  Is it at least as likely as not that any current hypertension is otherwise due to the Veteran's active military service?  Why do you think so?  

A complete rationale must be provided for each conclusion reached.  If the examiner cannot offer an opinion without resort to speculation, such should be reported and the examiner should give a detailed rationale for such finding.

3.  Thereafter, the RO/AMC must review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


